Title: From Thomas Jefferson to the County Lieutenant of Spotsylvania, 8 May 1781
From: Jefferson, Thomas
To: County Lieutenant



Sir
Richmond May 8th. 1781.

The British [&c. as in the preceding letter to the words combined.] This movement of the enemy frees your part of the Country of every probability of Molestation, except from Privateers, against which the Counties uncalled on will be a sufficient Defence. You will therefore be pleased [&c.]1 to Richmond where they will receive orders to join Major General Marquis Fayette. When you shall be possessed [&c. to the end.]1 I am &c.,

Tho Jefferson

